I concur in the conclusion because the allegations of the declaration were insufficient to show any duty resting upon the defendant either to construct or maintain the alleged retaining wall. If the declaration had alleged that the defendant negligently deposited the alleged liquid substance on its premises and negligently and carelessly allowed the same to flow to and upon the street in addition to what was alleged in the declaration the infirmity would have been cured. There is no allegation as to the origin of or duty to control the flow of the alleged liquid substance.